Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on February 19, 2021.
Claims 1-10 & 12-21 are pending in the current application.
Claims 1, 5-8, 14 & 16-18 are amended.
Claim 11 is cancelled.

Response to Arguments
Applicant's remarks filed 02/19/2021, pages 11-13, with respect to overcoming the rejection of independent claims 1, 14 & 18 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103. Regarding claim 1, a new ground(s) of rejection is made under 35 U.S.C. § 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle) in view of Lang et al. (US 2006/0050149 A1) (hereinafter Lang), further in view of Huth (US 2013/0270027 A1) (hereinafter Huth), and further in view of Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood). Regarding claim 14, a new ground(s) of rejection is made under 35 U.S.C. § 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle) in view of Lang et al. (US 2006/0050149 A1) (hereinafter Lang), further in view of Huth (US 2013/0270027 A1) (hereinafter Huth), further in view of Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood), and further in view of Lu et al. (US 2014/0085472 A1) (hereinafter Lu) as outlined below. Lastly, regarding claim 18, a new ground(s) of rejection is made under 35 U.S.C. § 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle) in view of Lang et al. (US 2006/0050149 A1) (hereinafter Lang), further in view of Huth (US 2013/0270027 A1) (hereinafter Huth), further in view of Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood), and further in view of Kageta (US 2014/0022389 A1) (hereinafter Kageta) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claim 1, and similarly claims 14 & 18 below, where Applicant’s newly-recited claim limitations are now addressed by Greenwood and are rejected as outlined below.

Applicant's remarks filed 02/19/2021, pages 13-14, regarding the rejection of claims 2-10, 12-13, 15-17 & 19-21 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Kuehnle, Lang, Huth, and Greenwood discloses independent claim 1 as outlined below. Similarly, the combination of Kuehnle, Lang, Huth, Greenwood, and Lu discloses independent claim 14 as outlined below. Lastly, the combination of Kuehnle, Lang, Huth, Greenwood, and Kageta discloses independent claim 18 as outlined below. Thus, claims 2-10, 12-13, 15-17 & 19-21 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle) in view of Lang et al. (US 2006/0050149 A1) (hereinafter Lang), further in view of Huth (US 2013/0270027 A1) (hereinafter Huth), and further in view of Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood).

Regarding claim 1, Kuehnle discloses a vision system for a vehicle towing a trailer [Paragraphs [0004] & [0017], Fig. 1, System for generating surround view image of vehicle towing a trailer], said vision system comprising:
a vehicle transceiver disposed at a vehicle [Paragraph [0019], Fig. 1, Antenna or transceiver 36 at tractor 12];
a trailer transceiver disposed at a trailer [Paragraph [0019], Fig. 1, Antenna or transceiver 34 at Trailer 22];
at least one trailer camera disposed at the trailer and having a field of view exterior of the trailer [Paragraph [0019], Fig. 1, Cameras 26, 28, 30, and 32];
at least one vehicle camera disposed at the vehicle and having a field of view exterior of the vehicle [Paragraph [0019], Fig. 1, Cameras 18 and 20];
an electronic control unit disposed at the vehicle [Paragraph [0017], [0021], [0023] & [0034], Fig. 1, ECU 14, as vehicle control and ECU, comprising processors to execute image processing module 206];
wherein said trailer transceiver receives image data captured by said at least one trailer camera [Paragraph [0019], Fig. 1, Trailer ECU 24 receives images wirelessly transmitted from cameras 26, 28, 30, and 32] and wirelessly transmits the received captured image data to said vehicle transceiver disposed at the vehicle when the vehicle is towing the trailer [Paragraph [0019] & [0023], Fig. 1, Tractor ECU 14 communicates with transceiver 34 through transceiver 36, receiving stitched image data from each of the trailer cameras from trailer ECU 24];
wherein image data captured by said at least one trailer camera and wirelessly transmitted to and received at said vehicle transceiver is provided to said electronic control unit [Paragraph [0019] & [0023], Fig. 1, Tractor ECU 14 communicates with transceiver 34 through transceiver 36, receiving stitched image data from each of the trailer cameras from trailer ECU 24];
wherein image data captured by said at least one vehicle camera is provided to said electronic control unit [Paragraph [0022], Fig. 1, ECU 14, comprising processor to execute image processing module 206 upon received captured data wirelessly from tractor cameras 18, 20];
wherein said electronic control unit generates control signals, and wherein control signals generated at said electronic control unit are provided to said vehicle transceiver; wherein said vehicle transceiver wirelessly transmits the provided control signals to said trailer transceiver [Paragraphs [0032], Figs. 1-3, ECU 24, as trailer control unit, communicating with transceiver 34 (trailer transceiver) as a slave node that receives control signals from ECU 14 with transceiver 36 (vehicle transceiver) as master node];
a video display screen disposed at the vehicle and viewable by a driver of the vehicle when the vehicle is towing the trailer [Paragraph [0019]-[0020], Fig. 1, Display 16 generating images for driver to view]; and
wherein said video display screen displays video images derived from captured image data provided to said electronic control unit [Paragraph [0019]-[0023], Fig. 1, Display 16 generating images for driver to view, wherein trailer and vehicle camera images are provided to ECU 14 via transceiver 36].
However, Kuehnle does not explicitly disclose wherein said electronic control unit generates (i) vehicle camera control signals and (ii) trailer camera control signals, and wherein trailer camera control signals generated at said electronic control unit are provided to said vehicle transceiver, and wherein vehicle camera control signals generated at said electronic control unit are provided to said at least one vehicle camera; 
wherein said vehicle transceiver wirelessly transmits the provided trailer camera control signals to said trailer transceiver, and wherein the trailer camera control signals wirelessly transmitted to and received at said trailer transceiver are provided to said at least one trailer camera;
wherein said vehicle transceiver wirelessly transmits vehicle data to said trailer
transceiver, and wherein the vehicle data wirelessly transmitted to and received at said
trailer transceiver is provided to said at least one trailer camera; 
wherein control of said at least one trailer camera is based on (i) the trailer camera control signals wirelessly transmitted to and received at said trailer transceiver
and provided to said at least one trailer camera and (ii) the vehicle data wirelessly
transmitted to and received at said trailer transceiver and provided to said at least one
trailer camera; and
wherein, responsive to the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said at least one trailer camera, said at least one trailer camera is adjusted to change the at least one trailer camera field of view to zoom or pan to a specific area exterior of the trailer.
Lang teaches wherein said electronic control unit generates (i) vehicle camera control signals and (ii) trailer camera control signals, and wherein trailer camera control signals generated at said electronic control unit are provided to said vehicle transceiver, and wherein vehicle camera control signals generated at said electronic control unit are provided to said at least one vehicle camera [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals with camera ID code for either 10 (trailer) or 20 (vehicle) upon selection for viewing, wherein control signal is transmitted with ID code to vehicle transceiver 32]; 
wherein said vehicle transceiver wirelessly transmits the provided trailer camera control signals to said trailer transceiver, and wherein the trailer camera control signals wirelessly transmitted to and received at said trailer transceiver are provided to said at least one trailer camera [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals for camera 10 (trailer), wherein control signal is transmitted to vehicle transceiver 32 to camera transceiver 12 as trailer transceiver];
wherein said vehicle transceiver wirelessly transmits vehicle data to said trailer
transceiver, and wherein the vehicle data wirelessly transmitted to and received at said
trailer transceiver is provided to said at least one trailer camera [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals with camera ID code, as vehicle data, for camera 10 (trailer), camera receives ID code to recognize whether the control signals are intended for that camera as discussed in Paragraph [0022]]; and
wherein control of said at least one trailer camera is based on (i) the trailer camera control signals wirelessly transmitted to and received at said trailer transceiver
and provided to said at least one trailer camera and (ii) the vehicle data wirelessly
transmitted to and received at said trailer transceiver and provided to said at least one
trailer camera [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals with camera ID code, as vehicle data, for camera 10 (trailer), camera receives ID code to recognize whether the control signals are intended for that camera as discussed in Paragraph [0022]]; and
wherein, responsive to the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said at least one trailer camera [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals for camera 10 (trailer), wherein control signal is transmitted to vehicle transceiver 32 to camera transceiver 12 as trailer transceiver], said at least one trailer camera is adjusted to change the at least one trailer camera field of view to zoom or pan to a specific area exterior of the trailer [Paragraph [0022], Figs. 1-2, Controller 30 transmits control signals to camera 10 (trailer), to change the field of vision of the camera by swiveling (pan), zooming (zoom), et cetera].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and implement the camera controls of Lang as above, to inexpensively transmit and receive camera control signals and image data on a vehicle using wireless technologies as opposed to using expensive metal or glass fiber cables that are prone to damage (Lang, Paragraph [0002]-[0005]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust to change the field of view of at least one of the trailer cameras to zoom or pan to a specific area exterior of the trailer by responding to the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said at least one trailer camera as in the improvement discussed in Lang in the vision system of Kuehnle. As in Lang, it is within the capabilities of one of ordinary skill in the art to integrate and implement the trailer camera controls of Lang into Kuehnle’s vehicle vision system with the predicted result of controlling trailer cameras’ fields of view upon the trailer cameras wirelessly receiving vehicle data as needed in Kuehnle.
However, Kuehnle and Lang do not explicitly disclose wherein the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said at least one trailer camera comprises at least one selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle.
Huth teaches wherein the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said at least one trailer camera comprises at least one selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle [Paragraphs [0012] & [0039]-[0043], Fig. 2, Combination of sensors 8, camera 12, or lidar sensor 14 mounted upon pivoting devices 9, as trailer camera, and then data, for example steering wheel angle of motor vehicle are collected via ECU 15 and passed on to pivoting devices 9 with sensors 8 arranged on the pivoting devices in a wireless manner to pan or tilt the orientation of sensors 8].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and apply the camera panning and tilting features of Huth as above, to optically scan surroundings of the motor vehicle in a largely unimpaired manner and significantly reduce the risk of accidents (Huth, Paragraphs [0003]-[0010]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the steering wheel angle of the vehicle as the vehicle data wirelessly transmitted and provided to said at least one trailer camera device of Huth for the camera ID code of Lang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Lastly, Kuehnle, Lang, and Huth do not explicitly disclose wherein the vehicle data wirelessly transmitted to and provided to said at least one trailer camera comprises at least two selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle.
Greenwood teaches wherein the vehicle data wirelessly transmitted to and provided to said at least one trailer camera comprises at least two selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle [Paragraphs [0042]-[0049], Fig. 1, Combination of computing unit 10 and camera 7, as trailer camera, is provided with steering angle (from sensor 13) and speed (from speed sensor 12) in order to pan camera 7].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle and Huth to integrate and apply the camera panning feature of Greenwood as above, to grant the ability for a camera to track the real time position of an object through the calculation from wheel speeds combined with steering angle without driver intervention (Greenwood, Paragraphs [0045]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the steering wheel angle and speed of the vehicle as the vehicle data wirelessly transmitted and provided to said at least one trailer camera device of Greenwood for the steering wheel angle of Huth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 2, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle wherein said electronic control unit comprises an image processor that processes image data captured by said at least one trailer camera and wirelessly transmitted by said trailer transceiver and received by said vehicle transceiver disposed at the vehicle and provided to said electronic control unit [Paragraph [0017]-[0023] & [0034], Fig. 1, ECU 14, comprising processors to execute image processing module 206 upon received captured data from trailer ECU 24 by communicating with transceiver 34 through transceiver 36].

Regarding claim 3, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said image processor of said electronic control unit processes image data captured by said at least one vehicle camera and provided to said electronic control unit [Paragraph [0022], Fig. 1, ECU 14, as vehicle control, comprising processor to execute image processing module 206 upon received captured data wirelessly from tractor cameras 18, 20].

Regarding claim 4, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said at least one trailer camera comprises a plurality of trailer cameras, and wherein said at least one vehicle camera comprises a plurality of vehicle cameras [Paragraph [0022], Fig. 1, ECU 14, as vehicle control, comprising processor to execute image processing module 206 upon received captured data wirelessly from tractor cameras 18, 20].

Regarding claim 5, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses the vision system comprising a trailer electronic control unit, wherein said trailer electronic control unit receives image data captured by said at least one trailer camera and communicates received captured image data to said trailer transceiver disposed at the trailer [Paragraphs [0019] & [0022], Fig. 1, ECU 24, as trailer electronic control unit, comprising processor to execute image processing module 206 upon received captured data wirelessly from trailer cameras 26, 28, 30, 32 and communicating with transceiver 34] and wherein said trailer electronic control unit receives image data captured by said at least one trailer camera via at least one wired connection of said at least one trailer camera and said trailer electronic control unit [Paragraph [0019]-[0028], Figs. 1 & 3, ECU 24, as trailer electronic control unit, receives image frames captured by the plurality of trailer cameras through wired connection].

Regarding claim 6, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said at least one trailer camera and said trailer electronic control unit communicate via the at least one wired connection [Paragraphs [0019] & [0027], Fig. 1, ECU 24, as trailer electronic control unit, is coupled to trailer cameras 26, 28, 30, 32 through wired connection].

Regarding claim 7, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said trailer electronic control unit communicates with said trailer transceiver via at least one wired connection [Paragraphs [0019] & [0027], Fig. 1, ECU 24, as trailer electronic control unit, is coupled to transceiver 34 through a wired (black line) connection as shown in Fig. 1 similar to trailer cameras 26, 28, 30, 32 connected to ECU 24].

Regarding claim 9, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said trailer transceiver is disposed at a front exterior portion of the trailer remote from said at least one trailer camera [Paragraphs [0019] & [0022], Fig. 1, ECU 24, as trailer control unit, communicating with transceiver 34 that is located at a front exterior of trailer 22, facing the tractor 12].

Regarding claim 12, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said vehicle transceiver is disposed at an exterior portion of the vehicle to enhance wireless communication with said trailer transceiver [Paragraphs [0019] & [0028], Figs. 1, transceiver 34 (trailer transceiver) and transceiver 36 (vehicle transceiver) are shown in the figures to be outside of boxes 22 and 12, representing trailer and tractor, respectively].

Regarding claim 13, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said at least one trailer camera comprises a plurality of trailer cameras [Paragraphs [0019], Figs. 1, Cameras 26, 28, 30, and 32 as plurality of trailer cameras].

Claims 8 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle), Lang et al. (US 2006/0050149 A1) (hereinafter Lang), Huth (US 2013/0270027 A1) (hereinafter Huth), and Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood) in view of Kageta (US 2014/0022389 A1) (hereinafter Kageta).

Regarding claim 8, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 5, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said at least one trailer camera, said trailer electronic control unit and said trailer transceiver are powered [Paragraph [0019] & [0023]-[0024], Fig. 1, Trailer ECU 24 communicates with transceiver 34, being powered by backup battery, and trailer cameras powered by wired lead or batteries].
However, Kuehnle, Lang, Huth, and Greenwood do not explicitly disclose powered via electrical connection of a trailer wiring harness to a vehicle wiring harness at the vehicle when the trailer is hitched to the vehicle.
Kageta teaches being powered via electrical connection of a trailer wiring harness to a vehicle wiring harness at the vehicle when the trailer is hitched to the vehicle [Paragraph [0028]-[0029], Fig. 3, Rearward camera 32 powered through power harness 48 that is plugged through trailer plug 44 to vehicle plug 36 that is connected to combination of second video circuit 36 and vehicle electrical system, as vehicle wiring harness via vehicle plug 60].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and implement the vehicle wiring harness of Kageta as above, to provide for a rear camera system for a vehicle that allows for the improved integration of a trailer rear camera system to view rear blind spots that make backing up of a vehicle and trailer hazardous (Kageta, Paragraph [0002]-[0003]). Furthermore, it would have been obvious to one of ordinary still in the art to include in the vision system of Kuehnle the vehicle wiring harness as taught by Kageta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the vehicle wiring harness of Kageta is utilized in the vehicle vision system of Kuehnle to relay information and electric power throughout the vehicle vision system of Kuehnle between the vehicle and trailer.

Regarding claim 18, Kuehnle discloses a vision system for a vehicle towing a trailer [Paragraphs [0004] & [0017], Fig. 1, System for generating surround view image of vehicle towing a trailer], said vision system comprising:
a vehicle transceiver disposed at a vehicle [Paragraph [0019], Fig. 1, Antenna or transceiver 36 at tractor 12];
a plurality of vehicle cameras disposed at the vehicle and having respective fields of view exterior of the vehicle [Paragraph [0019], Fig. 1, Plurality of cameras 18, 20];
wherein said vehicle transceiver receives image data captured by said vehicle cameras [Paragraph [0019], Fig. 1, Tractor ECU 14 receives images wirelessly transmitted from cameras 18, 20, wherein receiving wirelessly requires transceiver 34];
a trailer transceiver disposed at a trailer [Paragraph [0019], Fig. 1, Antenna or transceiver 34 at Trailer 22];
a plurality of trailer cameras disposed at the trailer and having respective fields of view exterior of the trailer [Paragraphs [0019], Figs. 1, Cameras 26, 28, 30, and 32 as plurality of trailer cameras];
wherein said trailer cameras and said trailer transceiver are powered [Paragraph [0019] & [0023]-[0024], Fig. 1, Trailer ECU 24 communicates with transceiver 34, being powered by backup battery, and trailer cameras powered by wired lead or batteries];
an electronic control unit disposed at the vehicle [Paragraph [0017], [0021], [0023] & [0034], Fig. 1, ECU 14, as vehicle control and ECU, comprising processors to execute image processing module 206];
wherein said electronic control unit comprises an image processor that processes image data captured by said plurality of trailer cameras and said plurality of vehicle cameras [Paragraph [0017]-[0023] & [0034], Fig. 1, ECU 14, comprising processors to execute image processing module 206 upon received captured image data from trailer ECU 24 by communicating with transceiver 34 through transceiver 36, and tractor cameras 18, 20];
wherein said trailer transceiver receives image data captured by said trailer cameras [Paragraph [0019], Fig. 1, Trailer ECU 24 receives images wirelessly transmitted from cameras 26, 28, 30, and 32] and wirelessly transmits captured image data to said vehicle transceiver disposed at the vehicle when the vehicle is towing the trailer [Paragraph [0019] & [0023], Fig. 1, Tractor ECU 14 communicates with transceiver 34 through transceiver 36, receiving stitched image data from each of the trailer cameras from trailer ECU 24], and wherein said trailer transceiver receives image data captured by said trailer cameras via respective wired connections of said trailer cameras and said trailer transceiver [Paragraph [0019]-[0028], Figs. 1 & 3, transceiver 34, receives image frames captured by the plurality of trailer cameras through wired connections from ECU 24].
wherein image data captured by said plurality of trailer cameras and wirelessly transmitted to and received at said vehicle transceiver is provided to said electronic control unit [Paragraph [0019] & [0023], Fig. 1, Tractor ECU 14 communicates with transceiver 34 through transceiver 36, receiving stitched image data from each of the trailer cameras from trailer ECU 24];
wherein image data captured by said plurality of vehicle cameras is provided to said electronic control unit [Paragraph [0022], Fig. 1, ECU 14, comprising processor to execute image processing module 206 upon received captured data wirelessly from tractor cameras 18, 20];
wherein said electronic control unit generates control signals, and wherein control signals generated at said electronic control unit are provided to said vehicle transceiver; wherein said vehicle transceiver wirelessly transmits the provided control signals to said trailer transceiver [Paragraphs [0032], Figs. 1-3, ECU 24, as trailer control unit, communicating with transceiver 34 (trailer transceiver) as a slave node that receives control signals from ECU 14 with transceiver 36 (vehicle transceiver) as master node];
a video display screen disposed at the vehicle and viewable by a driver of the vehicle when the vehicle is towing the trailer [Paragraph [0019]-[0020], Fig. 1, Display 16 generating images for driver to view]; and
wherein said video display screen displays video images derived from captured image data provided to said electronic control unit [Paragraph [0019]-[0023], Fig. 1, Display 16 displays images for driver to view, wherein trailer camera images are provided to ECU 14 via transceiver 36 by way of ECU 24 transmitting through transceiver 34].
However, Kuehnle does not explicitly disclose wherein said electronic control unit generates (i) vehicle camera control signals and (ii) trailer camera control signals, and wherein trailer camera control signals generated at said electronic control unit are provided to said vehicle transceiver, and wherein vehicle camera control signals generated at said electronic control unit are provided to said vehicle cameras;
wherein said vehicle transceiver wirelessly transmits the provided trailer camera control signals to said trailer transceiver, and wherein the trailer camera control signals wirelessly transmitted to and received at said trailer transceiver are provided to said trailer cameras;
wherein said vehicle transceiver wirelessly transmits vehicle data to said trailer
transceiver, and wherein the vehicle data wirelessly transmitted to and received at said
trailer transceiver is provided to said trailer cameras; 
wherein control of said trailer cameras is based on (i) the trailer camera control
signals wirelessly transmitted to and received at said trailer transceiver and provided to
said trailer cameras and (ii) the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said trailer cameras; and
wherein, responsive to the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said trailer cameras, said trailer cameras are adjusted to change the field of view of at least one of the trailer cameras to zoom or pan to a specific area exterior of the trailer.
Lang teaches wherein said electronic control unit generates (i) vehicle camera control signals and (ii) trailer camera control signals, and wherein trailer camera control signals generated at said electronic control unit are provided to said vehicle transceiver, and wherein vehicle camera control signals generated at said electronic control unit are provided to said vehicle cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals with camera ID code for either 10 (trailer) or 20 (vehicle) upon selection for viewing, wherein control signal is transmitted with ID code to vehicle transceiver 12];
wherein said vehicle transceiver wirelessly transmits the provided trailer camera control signals to said trailer transceiver, and wherein the trailer camera control signals wirelessly transmitted to and received at said trailer transceiver are provided to said trailer cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals for cameras 10 & 20, as plurality of cameras, wherein control signal is transmitted to vehicle transceiver 32 to camera transceiver 12 as trailer transceiver];
wherein said vehicle transceiver wirelessly transmits vehicle data to said trailer
transceiver, and wherein the vehicle data wirelessly transmitted to and received at said
trailer transceiver is provided to said trailer cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals with camera ID code, as vehicle data, for cameras 10 & 20, as plurality of cameras, camera receives ID code to recognize whether the control signals are intended for that camera as discussed in Paragraph [0022]]; 
wherein control of said trailer cameras is based on (i) the trailer camera control
signals wirelessly transmitted to and received at said trailer transceiver and provided to
said trailer cameras and (ii) the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said trailer cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals with camera ID code, as vehicle data, for cameras 10 & 20, as plurality of cameras, camera receives ID code to recognize whether the control signals are intended for that camera as discussed in Paragraph [0022]]; and
wherein, responsive to the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said trailer cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals for camera 10 (trailer), wherein control signal is transmitted to vehicle transceiver 32 to camera transceiver 12 as trailer transceiver], said trailer cameras are adjusted to change the field of view of at least one of the trailer cameras to zoom or pan to a specific area exterior of the trailer [Paragraph [0022], Figs. 1-2, Controller 30 transmits control signals to camera 10 (trailer), to change the field of vision of the camera by swiveling (pan), zooming (zoom), et cetera].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and implement the camera controls of Lang as above, to inexpensively transmit and receive camera control signals and image data on a vehicle using wireless technologies as opposed to using expensive metal or glass fiber cables that are prone to damage (Lang, Paragraph [0002]-[0005]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust to change the field of view of at least one of the trailer cameras to zoom or pan to a specific area exterior of the trailer by responding to the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said at least one trailer camera as in the improvement discussed in Lang in the vision system of Kuehnle. As in Lang, it is within the capabilities of one of ordinary skill in the art to integrate and implement the trailer camera controls of Lang into Kuehnle’s vehicle vision system with the predicted result of controlling trailer cameras’ fields of view upon the trailer cameras wirelessly receiving vehicle data as needed in Kuehnle.
However, Kuehnle and Lang do not explicitly disclose wherein the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said trailer cameras comprises at least one selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle.
Huth teaches wherein the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said trailer cameras comprises at least one selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle [Paragraphs [0012] & [0039]-[0043], Fig. 2, Combination of sensors 8, camera 12, or lidar sensor 14 mounted upon pivoting devices 9, as trailer camera, and then data, for example steering wheel angle of motor vehicle are collected via ECU 15 and passed on to pivoting devices 9 with sensors 8 arranged on the pivoting devices in a wireless manner to pan or tilt the orientation of sensors 8].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and apply the camera panning and tilting features of Huth as above, to optically scan surroundings of the motor vehicle in a largely unimpaired manner and significantly reduce the risk of accidents (Huth, Paragraphs [0003]-[0010]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the steering wheel angle of the vehicle as the vehicle data wirelessly transmitted and provided to said at least one trailer camera device of Huth for the camera ID code of Lang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
However, Kuehnle, Lang, and Huth do not explicitly disclose wherein the vehicle data wirelessly transmitted to and provided to said at least one trailer camera comprises at least two selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle.
Greenwood teaches wherein the vehicle data wirelessly transmitted to and provided to said at least one trailer camera comprises at least two selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle [Paragraphs [0042]-[0049], Fig. 1, Combination of computing unit 10 and camera 7, as trailer camera, is provided with steering angle (from sensor 13) and speed (from speed sensor 12) in order to pan camera 7].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle and Huth to integrate and apply the camera panning feature of Greenwood as above, to grant the ability for a camera to track the real time position of an object through the calculation from wheel speeds combined with steering angle without driver intervention (Greenwood, Paragraphs [0045]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the steering wheel angle and speed of the vehicle as the vehicle data wirelessly transmitted and provided to said at least one trailer camera device of Greenwood for the steering wheel angle of Huth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
However, Kuehnle, Lang, Huth, and Greenwood do not explicitly disclose powered via electrical connection of a trailer wiring harness to a vehicle wiring harness at the vehicle when the trailer is hitched to the vehicle.
Kageta teaches being powered via electrical connection of a trailer wiring harness to a vehicle wiring harness at the vehicle when the trailer is hitched to the vehicle [Paragraph [0028]-[0029], Fig. 3, Rearward camera 32 powered through power harness 48 that is plugged through trailer plug 44 to vehicle plug 36 that is connected to combination of second video circuit 36 and vehicle electrical system, as vehicle wiring harness via vehicle plug 60].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and implement the vehicle wiring harness of Kageta as above, to provide for a rear camera system for a vehicle that allows for the improved integration of a trailer rear camera system to view rear blind spots that make backing up of a vehicle and trailer hazardous (Kageta, Paragraph [0002]-[0003]). Furthermore, it would have been obvious to one of ordinary still in the art to include in the vision system of Kuehnle the vehicle wiring harness as taught by Kageta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the vehicle wiring harness of Kageta is utilized in the vehicle vision system of Kuehnle to relay information and electric power throughout the vehicle vision system of Kuehnle between the vehicle and trailer.

Regarding claim 19, Kuehnle, Lang, Huth, Greenwood, and Kageta discloses the vision system of claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said trailer transceiver is disposed at a front exterior portion of the trailer remote from said trailer cameras [Paragraphs [0019] & [0022], Fig. 1, ECU 24, as trailer control unit, communicating with transceiver 34 that is located at a front exterior of trailer 22, facing the tractor 12].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle), Lang et al. (US 2006/0050149 A1) (hereinafter Lang), Huth (US 2013/0270027 A1) (hereinafter Huth), and Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood) in view of Lucas et al. (US 2015/0172518 A1) (hereinafter Lucas).

Regarding claim 10, Kuehnle, Lang, Huth, and Greenwood disclose the vision system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses of said at least one trailer camera [Paragraphs [0019], Figs. 1, Cameras 26, 28, 30, and 32 as plurality of trailer cameras] and said trailer transceiver [Paragraph [0019] & [0023]-[0024], Fig. 1, Trailer ECU 24 connected with transceiver 34].
However, Kuehnle, Lang, Huth, and Greenwood do not explicitly disclose wherein said at least one trailer camera comprises said trailer transceiver.
Lucas teaches wherein said at least one trailer camera comprises said trailer transceiver [Paragraph [0032]-[0046], Fig. 1, Camera-containing unit 100, as trailer camera, includes communication (TX) processing circuit board 206 that receives and transmits signals].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate the one trailer camera and trailer transceiver together as described in Lucas as above, to provide wireless communication to and from a camera-containing unit especially when it is difficult or impractical to run cables between the cab of a tractor and a trailer (Lucas, Paragraph [0006]-[0012]). Furthermore, it would have been obvious to one of ordinary still in the art to include in the vision system of Kuehnle the integrated one trailer camera and trailer transceiver as taught by Lucas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the integrated one trailer camera and trailer transceiver of Lucas is utilized in the vehicle vision system of Kuehnle to provide wireless communication to and from a camera-containing unit on the vehicle.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle) in view of Lang et al. (US 2006/0050149 A1) (hereinafter Lang), further in view of Huth (US 2013/0270027 A1) (hereinafter Huth), further in view of Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood), and further in view of Lu et al. (US 2014/0085472 A1) (hereinafter Lu).

Regarding claim 14, Kuehnle discloses a vision system for a vehicle towing a trailer [Paragraphs [0004] & [0017], Fig. 1, System for generating surround view image of vehicle towing a trailer], said vision system comprising:
a vehicle transceiver disposed at a vehicle [Paragraph [0019], Fig. 1, Antenna or transceiver 36 at tractor 12];
a plurality of vehicle cameras disposed at the vehicle and having respective fields of view exterior of the vehicle [Paragraph [0019], Fig. 1, Plurality of cameras 18, 20];
wherein said plurality of vehicle cameras comprises a left side vehicle camera disposed at a left side of the vehicle and viewing sideward of the vehicle, and a right side vehicle camera disposed at a right side of the vehicle and viewing sideward of the vehicle [Paragraph [0019] & [0022], Figs. 1-2, Cameras 18, 20, capturing video image data on respective side of tractor 12, both left and right side];
wherein said vehicle transceiver receives image data captured by said vehicle cameras [Paragraph [0019], Fig. 1, Tractor ECU 14 receives images wirelessly transmitted from cameras 18, 20, wherein receiving wirelessly requires transceiver 34];
a trailer transceiver disposed at a trailer [Paragraph [0019], Fig. 1, Antenna or transceiver 34 at Trailer 22];
a plurality of trailer cameras disposed at the trailer and having respective fields of view exterior of the trailer [Paragraphs [0019], Figs. 1, Cameras 26, 28, 30, and 32 as plurality of trailer cameras];
wherein said plurality of trailer cameras comprises a left side trailer camera disposed at a left side of the trailer and viewing sideward of the trailer, and a right side trailer camera disposed at a right side of the trailer and viewing sideward of the trailer [Paragraph [0019] & [0022], Figs. 1-2, Cameras 26, 28, 30, and 32, capturing video image data on respective side of trailer 12, both left (28, 32) and right side (26, 30)];
an electronic control unit disposed at the vehicle [Paragraph [0017], [0021], [0023] & [0034], Fig. 1, ECU 14, comprising processors to execute image processing module 206];
wherein said trailer transceiver receives image data captured by said trailer cameras [Paragraph [0019], Fig. 1, Trailer ECU 24 receives images wirelessly transmitted from cameras 26, 28, 30, and 32] and wirelessly transmits the received captured image data to said vehicle transceiver disposed at the vehicle when the vehicle is towing the trailer [Paragraph [0019] & [0023], Fig. 1, Tractor ECU 14 communicates with transceiver 34 through transceiver 36, receiving stitched image data from each of the trailer cameras from trailer ECU 24];
wherein image data captured by said plurality of trailer cameras and wirelessly transmitted to and received at said vehicle transceiver is provided to said electronic control unit [Paragraph [0019] & [0023], Fig. 1, Tractor ECU 14 communicates with transceiver 34 through transceiver 36, receiving stitched image data from each of the trailer cameras from trailer ECU 24];
wherein image data captured by said plurality of vehicle cameras is provided to said electronic control unit [Paragraph [0022], Fig. 1, ECU 14, comprising processor to execute image processing module 206 upon received captured data wirelessly from tractor cameras 18, 20];
wherein said electronic control unit generates control signals, and wherein control signals generated at said electronic control unit are provided to said vehicle transceiver; wherein said vehicle transceiver wirelessly transmits the provided control signals to said trailer transceiver [Paragraphs [0032], Figs. 1-3, ECU 24, as trailer control unit, communicating with transceiver 34 (trailer transceiver) as a slave node that receives control signals from ECU 14 with transceiver 36 (vehicle transceiver) as master node]; and
a video display screen disposed at the vehicle and viewable by a driver of the vehicle when the vehicle is towing the trailer [Paragraph [0019]-[0020], Fig. 1, Display 16 generating images for driver to view];
wherein said video display screen displays video images derived from captured image data provided to said electronic control unit [Paragraph [0019]-[0023], Fig. 1, Display 16 displays images for driver to view, wherein trailer camera images are provided to ECU 14 via transceiver 36 by way of ECU 24 transmitting through transceiver 34]; and
wherein said video display screen displays surround view video images derived from image data captured by at least said left side vehicle camera, said right side vehicle camera, said left side trailer camera, and said right side trailer camera and provided to said electronic control unit [Paragraph [0019]-[0023], Fig. 1, Display 16 displays surround view images for driver to view, stitched from image frames captured from tractor cameras, and image frames captured from trailer cameras].
However, Kuehnle does not explicitly disclose:
wherein said electronic control unit generates (i) vehicle camera control signals and (ii) trailer camera control signals, and wherein trailer camera control signals generated at said electronic control unit are provided to said vehicle transceiver, and wherein vehicle camera control signals generated at said electronic control unit are provided to said vehicle cameras;
wherein said vehicle transceiver wirelessly transmits the provided trailer camera control signals to said trailer transceiver, and wherein the trailer camera control signals wirelessly transmitted to and received at said trailer transceiver are provided to said plurality of trailer cameras;
wherein said vehicle transceiver wirelessly transmits vehicle data to said trailer
transceiver, and wherein the vehicle data wirelessly transmitted to and received at said
trailer transceiver is provided to said trailer cameras; 
wherein control of said trailer cameras is based on (i) the trailer camera control
signals wirelessly transmitted to and received at said trailer transceiver and provided to
said trailer cameras and (ii) the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said trailer cameras; and
wherein, responsive to the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said trailer cameras, said trailer cameras are adjusted to change the field of view of at least one of the trailer cameras to zoom or pan to a specific area exterior of the trailer.
Lang teaches wherein said electronic control unit generates (i) vehicle camera control signals and (ii) trailer camera control signals, and wherein trailer camera control signals generated at said electronic control unit are provided to said vehicle transceiver, and wherein vehicle camera control signals generated at said electronic control unit are provided to said vehicle cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals with camera ID code for either 10 (trailer) or 20 (vehicle) upon selection for viewing, wherein control signal is transmitted with ID code to vehicle transceiver 32];
wherein said vehicle transceiver wirelessly transmits the provided trailer camera control signals to said trailer transceiver, and wherein the trailer camera control signals wirelessly transmitted to and received at said trailer transceiver are provided to said plurality of trailer cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals for cameras 10 & 20, as plurality of cameras, wherein control signal is transmitted to vehicle transceiver 32 to camera transceiver 12 as trailer transceiver];
wherein said vehicle transceiver wirelessly transmits vehicle data to said trailer
transceiver, and wherein the vehicle data wirelessly transmitted to and received at said
trailer transceiver is provided to said trailer cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals with camera ID code, as vehicle data, for cameras 10 & 20, as plurality of cameras, camera receives ID code to recognize whether the control signals are intended for that camera as discussed in Paragraph [0022]];
wherein control of said trailer cameras is based on (i) the trailer camera control
signals wirelessly transmitted to and received at said trailer transceiver and provided to
said trailer cameras and (ii) the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said trailer cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals with camera ID code, as vehicle data, for cameras 10 & 20, as plurality of cameras, camera receives ID code to recognize whether the control signals are intended for that camera as discussed in Paragraph [0022]]; and
wherein, responsive to the vehicle data wirelessly transmitted to and received at
said trailer transceiver and provided to said trailer cameras [Paragraph [0014]-[0025], Figs. 1-2, Controller 30 generates control signals for camera 10 (trailer), wherein control signal is transmitted to vehicle transceiver 32 to camera transceiver 12 as trailer transceiver], said trailer cameras are adjusted to change the field of view of at least one of the trailer cameras to zoom or pan to a specific area exterior of the trailer [Paragraph [0022], Figs. 1-2, Controller 30 transmits control signals to camera 10 (trailer), to change the field of vision of the camera by swiveling (pan), zooming (zoom), et cetera].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and implement the camera controls of Lang as above, to inexpensively transmit and receive camera control signals and image data on a vehicle using wireless technologies as opposed to using expensive metal or glass fiber cables that are prone to damage (Lang, Paragraph [0002]-[0005]). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust to change the field of view of at least one of the trailer cameras to zoom or pan to a specific area exterior of the trailer by responding to the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said at least one trailer camera as in the improvement discussed in Lang in the vision system of Kuehnle. As in Lang, it is within the capabilities of one of ordinary skill in the art to integrate and implement the trailer camera controls of Lang into Kuehnle’s vehicle vision system with the predicted result of controlling trailer cameras’ fields of view upon the trailer cameras wirelessly receiving vehicle data as needed in Kuehnle.
	However, Kuehnle and Lang do not explicitly disclose wherein the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said trailer cameras comprises at least one selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle.
Huth teaches wherein the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said trailer cameras comprises at least one selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle [Paragraphs [0012] & [0039]-[0043], Fig. 2, Combination of sensors 8, camera 12, or lidar sensor 14 mounted upon pivoting devices 9, as trailer camera, and then data, for example steering wheel angle of motor vehicle are collected via ECU 15 and passed on to pivoting devices 9 with sensors 8 arranged on the pivoting devices in a wireless manner to pan or tilt the orientation of sensors 8].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and apply the camera panning and tilting features of Huth as above, to optically scan surroundings of the motor vehicle in a largely unimpaired manner and significantly reduce the risk of accidents (Huth, Paragraphs [0003]-[0010]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the steering wheel angle of the vehicle as the vehicle data wirelessly transmitted and provided to said at least one trailer camera device of Huth for the camera ID code of Lang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
However, Kuehnle, Lang, and Huth do not explicitly disclose wherein the vehicle data wirelessly transmitted to and provided to said at least one trailer camera comprises at least two selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle.
Greenwood teaches wherein the vehicle data wirelessly transmitted to and provided to said at least one trailer camera comprises at least two selected from the group consisting of (i) steering wheel angle of the vehicle, (ii) speed of the vehicle and (iii) braking of the vehicle [Paragraphs [0042]-[0049], Fig. 1, Combination of computing unit 10 and camera 7, as trailer camera, is provided with steering angle (from sensor 13) and speed (from speed sensor 12) in order to pan camera 7].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle and Huth to integrate and apply the camera panning feature of Greenwood as above, to grant the ability for a camera to track the real time position of an object through the calculation from wheel speeds combined with steering angle without driver intervention (Greenwood, Paragraphs [0045]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the steering wheel angle and speed of the vehicle as the vehicle data wirelessly transmitted and provided to said at least one trailer camera device of Greenwood for the steering wheel angle of Huth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Lastly, Kuehnle, Lang, Huth, and Greenwood do not explicitly disclose wherein said plurality of vehicle cameras comprises a rearward viewing vehicle camera disposed at a rear of the vehicle and viewing rearward of the vehicle, and 
wherein said plurality of trailer cameras comprises a rearward viewing trailer camera disposed at a rear of the trailer and viewing rearward of the trailer.
Lu teaches wherein said plurality of vehicle cameras comprises a rearward viewing vehicle camera disposed at a rear of the vehicle and viewing rearward of the vehicle, and wherein said plurality of trailer cameras comprises a rearward viewing trailer camera disposed at a rear of the trailer and viewing rearward of the trailer [Paragraph [0075]-[0076], Fig. 10, Rearward viewing cameras 114a and 120a, for vehicle and trailer, respectively].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to implement and integrate the rearward vehicle and trailer cameras of Lu as above, to provide means for detecting the angle of a trailer being pulled behind a vehicle by using a rear view camera or multi-camera surround view system to assist the driver in maneuvering the vehicle with the trailer, such as into a parking space or down a boat ramp (Lu, Paragraph [0004]-[0007]).

Regarding claim 15, Kuehnle, Lang, Huth, Greenwood, and Lu disclose the vision system of claim 14, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses wherein said electronic control unit comprises an image processor that processes image data captured by said trailer cameras and wirelessly transmitted by said trailer transceiver and received by said vehicle transceiver disposed at the vehicle and provided to said electronic control unit [Paragraph [0017]-[0023] & [0034], Fig. 1, ECU 14, comprising processors to execute image processing module 206 upon received captured image data from trailer ECU 24 by communicating with transceiver 34 through transceiver 36].

Regarding claim 16, Kuehnle, Lang, Huth, Greenwood, and Lu disclose the vision system of claim 14, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses the vision system comprising a trailer electronic control unit, wherein said trailer electronic control unit receives image data captured by said trailer cameras and communicates with received captured image data to said trailer transceiver disposed at the trailer [Paragraphs [0019] & [0022], Fig. 1, ECU 24, as trailer electronic control unit, comprising processor to execute image processing module 206 upon received captured data wirelessly from trailer cameras 26, 28, 30, 32 and communicating with transceiver 34], and wherein said trailer electronic control unit receives image data captured by said trailer cameras via respective wired connections of said trailer cameras and said trailer electronic control unit [Paragraph [0019]-[0028], Figs. 1 & 3, ECU 24, as trailer electronic control unit, receives image frames captured by the plurality of trailer cameras through wired connection].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle), Lang et al. (US 2006/0050149 A1) (hereinafter Lang), Huth (US 2013/0270027 A1) (hereinafter Huth), Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood), and Lu et al. (US 2014/0085472 A1) (hereinafter Lu) in view of Kageta (US 2014/0022389 A1) (hereinafter Kageta).

Regarding claim 17, Kuehnle, Lang, Huth, Greenwood, and Lu disclose the vision system of claim 16, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses of wherein said trailer cameras, said trailer electronic control unit and said trailer transceiver are powered [Paragraph [0019] & [0023]-[0024], Fig. 1, Trailer ECU 24 communicates with transceiver 34, being powered by backup battery, and trailer cameras powered by wired lead or batteries].
However, Kuehnle, Lang, Huth, Greenwood, and Lu do not explicitly disclose powered via electrical connection of a trailer wiring harness to a vehicle wiring harness at the vehicle when the trailer is hitched to the vehicle.
Kageta teaches being powered via electrical connection of a trailer wiring harness to a vehicle wiring harness at the vehicle when the trailer is hitched to the vehicle [Paragraph [0028]-[0029], Fig. 3, Rearward camera 32 powered through power harness 48 that is plugged through trailer plug 44 to vehicle plug 36 that is connected to combination of second video circuit 36 and vehicle electrical system, as vehicle wiring harness via vehicle plug 60].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and implement the vehicle wiring harness of Kageta as above, to provide for a rear camera system for a vehicle that allows for the improved integration of a trailer rear camera system to view rear blind spots that make backing up of a vehicle and trailer hazardous (Kageta, Paragraph [0002]-[0003]). Furthermore, it would have been obvious to one of ordinary still in the art to include in the vision system of Kuehnle the vehicle wiring harness as taught by Kageta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the vehicle wiring harness of Kageta is utilized in the vehicle vision system of Kuehnle to relay information and electric power throughout the vehicle vision system of Kuehnle between the vehicle and trailer

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle), Lang et al. (US 2006/0050149 A1) (hereinafter Lang), Huth (US 2013/0270027 A1) (hereinafter Huth), Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood), and Kageta (US 2014/0022389 A1) (hereinafter Kageta) in view of Lucas et al. (US 2015/0172518 A1) (hereinafter Lucas).

Regarding claim 20, Kuehnle, Lang, Huth, Greenwood, and Kageta disclose the vision system of claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Kuehnle discloses one of said trailer cameras [Paragraphs [0019], Figs. 1, Cameras 26, 28, 30, and 32 as plurality of trailer cameras] and said trailer transceiver [Paragraph [0019] & [0023]-[0024], Fig. 1, Trailer ECU 24 connected with transceiver 34].
However, Kuehnle does not explicitly disclose wherein one of said trailer cameras comprises said trailer transceiver.
Lucas teaches wherein one of said trailer cameras comprises said trailer transceiver [Paragraph [0032]-[0046], Fig. 1, Camera-containing unit 100, as trailer camera, includes communication (TX) processing circuit board 206 that receives and transmits signals].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate the one trailer camera and trailer transceiver together as described in Lucas as above, to provide wireless communication to and from a camera-containing unit especially when it is difficult or impractical to run cables between the cab of a tractor and a trailer (Lucas, Paragraph [0006]-[0012]). Furthermore, it would have been obvious to one of ordinary still in the art to include in the vision system of Kuehnle the integrated one trailer camera and trailer transceiver as taught by Lucas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the integrated one trailer camera and trailer transceiver of Lucas is utilized in the vehicle vision system of Kuehnle to provide wireless communication to and from a camera-containing unit on the vehicle.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et al. (US 2016/0366336 A1) (hereinafter Kuehnle), Lang et al. (US 2006/0050149 A1) (hereinafter Lang), Huth (US 2013/0270027 A1) (hereinafter Huth), Greenwood et al. (US 2008/0231701 A1) (hereinafter Greenwood), and Kageta (US 2014/0022389 A1) (hereinafter Kageta) in view of Lee (US 2011/0267184 A1) (hereinafter Lee).

Regarding claim 21, Kuehnle, Lang, Huth, Greenwood, and Kageta discloses the vision system of claim 18, and are analyzed as previously discussed with respect to the claim.
Furthermore, Huth teaches wherein, responsive to the vehicle data wirelessly transmitted to and received at said trailer transceiver and provided to said trailer cameras, said trailer cameras are adjusted [Paragraphs [0012] & [0039]-[0043], Fig. 2, Combination of sensors 8, camera 12, or lidar sensor 14 mounted upon pivoting devices 9, as trailer camera, and then data, for example steering wheel angle of motor vehicle are collected via ECU 15 and passed on to pivoting devices 9 with sensors 8 arranged on the pivoting devices in a wireless manner to pan or tilt the orientation of sensors 8].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and apply the camera panning and tilting features of Huth as above, to optically scan surroundings of the motor vehicle in a largely unimpaired manner and significantly reduce the risk of accidents (Huth, Paragraphs [0003]-[0010]). Furthermore, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the steering wheel angle of the vehicle as the vehicle data wirelessly transmitted and provided to said at least one trailer camera device of Huth for the camera ID code of Lang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
However, Kuehnle, Lang, Huth, Greenwood, and Kageta do not explicitly disclose wherein said trailer cameras are adjusted to at least one selected from the group consisting of (i) change trailer camera dynamic overlays generated at the displayed video images and (ii) switch views between different ones of the trailer cameras.
Lee teaches wherein said trailer cameras are adjusted to at least one selected from the group consisting of (i) change trailer camera dynamic overlays generated at the displayed video images and (ii) switch views between different ones of the trailer cameras [Paragraphs [0164]-[0170], Controller 601 selectively enlarges front, left, right, and rear camera images captured and switches views based on rotating angle of steering wheel and forward/reverse gear].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vision system disclosed by Kuehnle to integrate and implement the image enlargement features of Lee as above, to enlarge only an image captured by a camera, which is located within an area with a greater danger of a crash and therefore prevent beforehand damages on a vehicle due to a crash with an obstacle by monitoring a distance between a vehicle outline and the obstacle around the vehicle in real time (Lee, Paragraphs [0035] & [0165]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL CHANG/Examiner, Art Unit 2487